Beck, J.
1. Criminal atomanoeaon motion. I. The counsel for the state move to affirm the judgment in each case, and that judgment be rendered in this court against the sureties in the appeal bond. We cannot entertain a mof¿on ^0 affirm a criminal case. We are required to examine the record, and, without regard to technical errors or defects, to render such judgment on the record as the law demands. Code, sec. 4538.
*473' judgment on *472II. We infer, as defendants made no objection to the records before us, that they are brought here by the *473defendants pursuant to their respective appeals. Neither of the records contains more than the indictment, judgment, notice of appeal and authentication thereof made by the clerk. There appears no error or irregularity upon the face of the record before us. The-judgment of the district court must be affirmed, and each case must be remanded • for the enforcement of the judgment in the court below. No judgment could be entered in either case on the appeal bond in this court, for the reason, if for no other, that the bond is not before us. Affirmed.